Appeal by defendant from a judgment of the County Court, Westchester County, rendered January 22, 1974, convicting him of robbery in the first degree, possession of a weapon, dangerous instrument and appliance, as a felony (two counts), and petit larceny, upon a jury verdict, and imposing sentence. Judgment affirmed. In our opinion, the admission of testimony as to what defendant said to hospital emergency room physicians and nurses was harmless error. This testimony was essentially cumulative to that given by New Rochelle Patrolman Huffman as to statements made to him by defendant and his father-in-law when defendant entered the hospital. Patrolman Huffman was in uniform when defendant spoke to him. The circumstances surrounding the making of the statements to the police officer show that they were not made for the purpose of obtaining medical treatment but in fact to allay possible police suspicion. Hopkins, Acting P. J., Latharn, Cohalan, Brennan and Munder, JJ., concur.